In a proceeding to stay arbitration, the appeal is from an order of the Supreme Court, Nassau County, dated October 14, 1976, which denied the application. Order affirmed, with $50 costs and disbursements. Special Term correctly concluded that under the automobile policy issued by petitioner-appellant to claimant-respondent, the latter was entitled to claim first-party benefits arising from out-of-State accidents in view of the specific endorsement in the policy affording that protection, and that the mandatory arbitration provisions of the policy were applicable to all disputes relating to said claim, the clear legislative intent being the submission of all disputes relating to claims for first-party benefits to binding arbitration (see Matter of Walker [Government Employees Ins. Co.], 54 AD2d 911; Matter of Green Bus Lines v Bailey, 50 AD2d 924, affg 80 Misc 2d 483). Accordingly, the motion to stay arbitration was properly denied. Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.